Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 17/237,167, the examiner acknowledges the applicant's submission of the amendment dated 7/5/2022. Claims 1-20 are pending. 

TERMINAL DISCLAIMER
The terminal disclaimer filed on 7/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,010,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “receiving, by a shared controller, a fetch request for data from a first requesting agent, the receiving via at least one intermediary controller; performing, by the shared controller, an address compare using a memory address of the data; in response to the memory address matching a memory address stored in the shared controller, acknowledging, by the shared controller, the at least one intermediary controller's fetch request, wherein upon acknowledgement, the at least one intermediary controller resets, wherein the acknowledging comprises exchanging tokens by the shared controller and the at least one intermediary controller, wherein the at least one intermediary controller transmits an identity of the first requesting agent and a type of operation associated with the requested data, and wherein the shared controller transmits an acceptance.”
Independent claims 8 and 15 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 14, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135